Title: Notes on Patronage in New Hampshire, 10 November 1801
From: Jefferson, Thomas
To: 


1801.

Nov. 10.Woodbury Langdon proposes the following changes.
Cilley the present Marshal to be removed. a violent, inveterate tory, appointed by the influence of Rogers, former Marshal, has lately appointed a high toned federalist for his deputy.
William Simmonds recommended in his place by John & Woodb. Langdon.
Rogers the Supervisor to be removed. he was a violent Revolutionary tory. he was the ringleader of the 16. towns on Connecticut river, who were prevailed on to join Vermont in going over to the British.
he has spent half his time in electioneering activity. still mounts & glories in an enormous cockade
Nathanl. Folsome to be Naval officer vice Edwd. St. Loe Livermore.
